Citation Nr: 1724571	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  08-26 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 60 percent for adenocarcinoma of the prostate, status-post radical perineal prostatectomy with urinary incontinence. 

2. Entitlement to a compensable initial rating for erectile dysfunction. 

3. Entitlement to an initial rating in excess of 60 percent for rectal incontinence. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961to August 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a July 2010 rating decision by the VA RO in Decatur, Georgia.  This case is currently under jurisdiction of the St. Petersburg, Florida RO.  

In April 2014, the Board granted entitlement to a TDIU.  These issues were remanded for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDING OF FACT

On March 17, 2016, prior to recertification of the appeal to the Board, the RO received a written notification from the Veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran submitted a statement in March 2016 in which he states, "Since I am already Permanent and Total, also TDIU please cancel this particular Remand Appeal."  Accordingly, the Veteran withdrew the appeal in March 2016.  Nevertheless, the appeal was thereafter readjudicated by the RO in an April 2016 supplemental statement of the case, recertified to the Board for appellate consideration, and returned to the Board's docket.  See letter to the Veteran dated May 9, 2016; letter to the Veteran dated August 8, 2016.  However, as a consequence of the prior withdrawal of the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


